GARVIN, District Judge.
Defendant has been convicted of willfully and corruptly swearing falsely before a special commissioner in a bankruptcy proceeding, and now moves to set aside the verdict and for a new trial, claiming that perjury'has not been proved. In my opinion, when the witness undertook to answer a question by which it was sought to ascertain what other places she had, and when she failed to state those places, such failure was equivalent to swearing to a statement of assets which was incomplete. The latter is perjury. United States v. Nihols, 4 McLean, 23, Fed. Cas. No. 15,880.
Motion to set aside verdict denied.